Exhibit 10.2 INVESTMENT CONTRACT September 28, 2006 Recital Beijing InfoSure Technology Ltd. was formed in Beijing by a group of experienced expertise in China communication and IT businesses, focusing on high-level communication and information assurance technology and solution development and implementation. Beijing InfoSure is about to working with METASwarm to import METASwarm’s Essurance system and related technology into China market. Based on the system and technology, InfoSure will localize, develop and market Chinese versions of the systems and related services in China. METASwarm (Hongkong) Ltd. is a wholly owned subsidiary of METASwarm Corporation, specialized in providing communication and information assurance technologies and solution in Asia Pacific Region. METASwarm owns a team of world-class specialists and engineers in communication and information industries. Beside supply product and technology to Beijing InfoSure, METASwarm is looking forward to investing in Beijing lnfoSure to further explore such a huge IT market in China. Chapter 1 Parties to the Corporation Clause 1 The cooperation Parties are as follows, (a) METASwarm (Hongkong) Ltd. (hereinafter “METASwarm”): Legal address: 11CGaylord Commercial Building, 114-118 Lockhart Road, WanChai, Hongkong. Representative: Name:Marvin Shannon Position: Chairman of the board and CEO Nationality:American (b) Bejing InfoSure Technology Ltd: (hereinafter “BJ InfoSure”) Legal address: Room 708, Block A, Jia Hua Building, 9 Shangdi Street, Haidian District, Bejing China Representative: Name: Ju Hai Feng Position: legal representative Nationality:Chinese Chapter 2 Beijing InfoSure Technology Ltd. Clause 2 Bejing InfoSure Technology Ltd., is organized and registered under the laws of the People’s Republic of China (“China”) and having its address at Room 708, Block A, Jia Jua Building, No. 9 Shangdi Third Street, HaiDian District, Bejing, China; Clause 3 BJ InfoSure is a limited liability company.The liability of the company is limited to the amount of the registered capital of the company.Profits, risks and losses of the Company shall be shared by the registered share holders in proportion to their contributions to the registered capital of the Company. 1 Clause 4 The total amount of investment and the registered capital of BJ InfoSure is RMB2,000,000, and will be invested in installments by the share holders not later than October 15, 2006. Clause 5 The Business scope of BJ InfoSure is based on METASwarm’s Essurance system and technology, developing and producing localized applications that are suitable for China market; promoting and selling these products and related services in China market, providing trainings, technical support and services. Chapter 3 METASwarm’s Investment Clause 6 METASwarm and all shareholders of BJ InfoSure had held friendly discussion and consultation, and both agreed to have METASwarm invested in BJ InfoSure by adopting the following mode and structure to develop China market: 6.1METASwarm and the shareholders of BJ InfoSure together will establish anoffshore entity — METASwarm (China) Ltd. (hereinafter “METASwarm China”) registered in British Virgin Island. 6.2METASwarm will invest US$1,280,000 (approx. equivalent to RMB1O millions) to own 90% of METASwarm China while the shareholders of BJ InfoSure will invest US$1.00 (equivalent to RMB8.00) to own 10% of METASwarmChina. 6.3METASwarm China will then invest RMB 10 million to set up a WFOE (wholly foreign owned enterprise, hereinafter “METASwarm WFOE”) in Beijing, China. 6.4METASwarm WFOE,
